DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Hoette on December 12, 2021.

The application has been amended as follows: 

Please replace previous claim 1 with the following:
--1.            (Currently amended)  A specular variable angle absolute reflectometer, comprising:
                a light source;
                a mirror system in a light path of the light source, the mirror system configured to reflect a light beam from the light source towards a sample that is optically reflective;
                an elliptical roof mirror disposed in the light path after the sample, the elliptical roof mirror having an ellipsoidal reflector surface configured to reflect the light beam back towards the sample;
                a mechanism connected to the elliptical roof mirror, the mechanism being configured to rotate the elliptical roof mirror about an axis of the sample; and
                a detector in the light path configured to receive light from the light path and calculate a reflectance of the sample.--

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/16/2021 was considered and the restriction requirement is removed in view of the amendment to claim 1.

Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	Upon further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 15, 23, the prior art fails to disclose or make obvious an apparatus or method having an elliptical roof mirror disposed in the light path after the sample, then having the ellipsoidal reflector surface configured to reflect the light back towards the sample with a scanning mechanism connected to the elliptical roof mirror so as to rotate the elliptical roof mirror about an axis of the sample; wherein a detector receives the light and calculate the reflectance of the sample, and in combination with the other recited limitations of claim 1, 15, 23. Claims 2-14, 16-22 are allowed by the virtue of dependency on the allowed claims 1, 15, 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        December 14, 2021